DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5 are pending in the current application.
Claims 1 and 5 are amended in the current application.

Declaration under 37 C.F.R. § 1.132
The Declaration under 37 CFR 1.132 filed August 10, 2022 is insufficient to overcome the rejection of claims 1-5 based upon the rejections under 35 USC § 103 as set forth below because:
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  See MPEP 716.02(d).  The nonobviousness of a broader claimed range [or genus] can be supported by evidence based on unexpected results from testing a narrower range [or species] if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979).  See MPEP 716.02(d), I.  The present claims recite broad genus components and content ranges of “an acrylic resin…selected from copolymers of alkyl methacrylate,” “an ultraviolet curing resin” (of a reactive urethane oligomer having an aliphatic isocyanate and a polyether polyol urethane structure or an aromatic isocyanate and a polyester polyol urethane structure), and “an amine-based blocked isocyanate resin”; whereas the Inventive Examples of Table 1 of the specification and the Declarations only provide inventive data pertaining to one or two species at narrow and limited content values.  For example, all of the inventive examples only utilize one species of acrylic resin of Dianel LP-3106 (insufficient to characterize all species of copolymers of alkyl methacrylates); two species of ultraviolet curing resin of CN9002 (sufficient content range demonstrated from 80-150 parts by weight; but insufficient to characterize all species of reactive urethane oligomers obtained by reacting any aliphatic isocyanate and any polyether polyol) and CN978 (insufficient content range, because only 1 example at 100 parts by weight; and insufficient to characterize all species of reactive urethane oligomers obtained by reacting any aromatic isocyanate and any polyester polyol); and three species of amine-based blocked isocyanate resin of XMN3030 (sufficient content range demonstrated from 50-110 parts by weight; and sufficient to characterize a dicyclohexylamine blocked isocyanate-containing urethane prepolymer), B7010S (insufficient content range, because only 1 example at 60 parts by weight), and B7010K (insufficient content range, because only 1 example at 60 parts by weight) (see Specification as originally filed, [0030]-[0034], Table 1; see Declaration filed August 10, 2022).  Based upon the limited examples, one of ordinary skill in the art would not be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value of the data.  One of ordinary skill in the art would not be able to determine that all species within the broadly claimed genus and contents of the components of “an acrylic resin,” “an ultraviolet curing resin,” and “an amine-based blocked isocyanate resin” would necessarily exhibit the asserted superior properties.  Therefore, the present claims are not commensurate in scope with the limited inventive examples.
Additionally, the Declaration filed on August 10, 2022 newly recites “B7010S” and “B7010K.”  These alleged amine-based blocked isocyanate-containing urethane prepolymer species are not defined within the specification as originally filed, and are not defined within the Declaration.  It is unclear if these designations are Trademark names or some other form of standardized nomenclature.  Page 8 of the remarks filed on August 9, 2022 provides more detailed chemical structure definitions, however, these definitions are not supported with objective evidence and not supported from explanation within the signed Declaration filed on August 10, 2022.  It is noted that “the arguments of counsel cannot take the place of evidence in the record,” see MPEP 2145, I.  It is the examiner’s position that the assertions provided by the applicant regarding the chemical structure definitions “B7010S” and “B7010K” must be supported by objective evidence, a declaration, or an affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001.”
Also, the “B7010K” species is allegedly a pyrazole type amine-based blocking agent, however, the specification as originally filed not provide any support for a pyrazole as an envisaged amine-based blocking agent.  Although the specification as originally filed generally recites a genus of “an amine-based blocked isocyanate resin,” this general genus does not provide implicit support for every possible species of an isocyanate resin blocked with a compound containing a nitrogen atom.  Therefore, pyrazole is considered to be new matter.
Furthermore, the Declaration filed on August 10, 2022 does not explicitly identify the specific chemical compounds utilized for the (1) Acrylic resin, (2) Ultraviolet curing resin, (3) Polymerization initiator, and (4) Latent curing agent.  Based upon the entirety of the Declaration, a reader is left to assume that the (2) Ultraviolet curing resin of Experimental data 1 and 2 is CN9002 and the remaining components are identical to those set forth in Table 1 of the specification as originally filed.  Example compositions should be made clear and explicit.  A reader should not have to rely upon assumptions to determine each chemical component of the Experimental data sets.  The remarks filed on August 9, 2022 suggest that the (1) Acrylic resin is Dianel LP-3106, however, this is not supported with objective evidence and not supported from any explanation within the signed Declaration filed on August 10, 2022.  It is noted that “the arguments of counsel cannot take the place of evidence in the record,” see MPEP 2145, I.  It is the examiner’s position that the assertions (and assumptions) provided by the applicant regarding the chemical components of the Experimental data sets must be supported by objective evidence, a declaration, or an affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001.”  Further clarification is required.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Response to Arguments
Applicant’s remarks and amendments filed on August 9, 2022 have been fully considered.
Applicant asserts that the presently amended claims are more commensurate in scope with the Experimental examples and exhibit unexpectedly superior results.
This is not persuasive because of the following.  Examiner acknowledges that the present claims are more commensurate in scope with the Experimental examples.  However, as discussed in the response to the Declaration above in section Declaration under 37 C.F.R. § 1.132, the present claims are still not sufficiently commensurate in scope with the limited examples that are provided.  One of ordinary skill in the art would not be able to determine that all species within the still broadly claimed genus components and content ranges of “an acrylic resin…selected from copolymers of alkyl methacrylate,” “an ultraviolet curing resin” (of a reactive urethane oligomer having an aliphatic isocyanate and a polyether polyol urethane structure or an aromatic isocyanate and a polyester polyol urethane structure), and “an amine-based blocked isocyanate resin” would necessarily exhibit the asserted superior properties.  Therefore, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 5 recite “pyrazole as an amine-based blocking agent.”  The specification as originally filed does not provide any support for a pyrazole as an envisaged amine-based blocking agent.  Applicant has not provided any guidance where the support for this new amendment can be found within the specification as originally filed.  Although the specification as originally filed generally recites a genus of “an amine-based blocked isocyanate resin,” this general genus does not provide implicit support for every species of an isocyanate resin blocked with a compound containing a nitrogen atom.  Therefore, pyrazole is considered to be new matter.
Claims 2-4 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, since these claims depend from claim 1 and do not remedy the aforementioned deficiency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Eto et al. (JP 2010-084105 A, herein English machine translation utilized for all citations) in view of Tomitani et al. (JP 2016-098288 A; also patented as JP 6417195 B2, herein English machine translation of JP 6417195 B2 utilized for all citations).
Regarding Claim 1, Eto teaches an acrylic sol composition comprising 100 parts by weight of acrylic resin; 25-250 parts by weight of ultraviolet curable resin; 15-150 parts by weight of a blocked isocyanate-containing urethane prepolymer; and a filler such as silica (Eto, [0007]-[0010], [0015]-[0019], [0021]-[0023], Fig 1).  Eto teaches the acrylic resin is selected from copolymers of alkyl methacrylates (such as LP-3106 manufactured by Mitsubishi Rayon Co., Ltd.) (Eto, [0011], [0023]).  Eto teaches the ultraviolet curable resin is a urethane oligomer having a reactive acryloyl group at the end of the molecule (i.e. a reactive urethane oligomer), where the urethane oligomer has a urethane structure formed of either a polyester polyol with an aromatic isocyanate (such as CN978 manufactured by Sartomer) or a polyether polyol with an aliphatic isocyanate (such as CN9002 manufactured by Sartomer) (Eto, [0012], [0023]).  Eto further teaches the blocked isocyanate-containing urethane prepolymer can be blocked with an amine blocking agent compound such as dicyclohexylamine, thereby yielding an amine-based blocked isocyanate resin (Eto, [0015]-[0018]).  It would have been obvious to one of ordinary skill in the art to select and to try an amine blocking agent compound from the finite list of viable blocking agents disclosed by Eto with a reasonable and predictable expectation of success (see MPEP 2143).  Eto also does not require and does not suggest including more than one blocked isocyanate-containing urethane prepolymer, and therefore, Eto is considered to satisfy the claim limitation “includes one amine-based blocked isocyanate resin and no other blocked isocyanate resin.”  Eto’s acrylic resin content of 100 parts by weight is identical to the claimed acrylic resin 100 parts by weight basis, and therefore, completely satisfies the claimed weight basis (see MPEP 2131.03).  Eto’s ultraviolet curable resin and blocked isocyanate-containing urethane prepolymer content ranges completely and closely encompass the claimed ranges of 80-250 and 50-110 parts by weight, respectively; and therefore, establish a prima facie case of obviousness over the claimed ranges (see MPEP 2144.05, I).
Eto remains silent regarding 100-180 parts by weight of silica as a filler.
Tomitani, however, teaches an acrylic sol composition comprising an acrylic resin, a UV curable resin, a blocked isocyanate resin, and fillers (Tomitani, [0001], [0007], [0029], [0033]).  Tomitani teaches the fillers include calcium carbonate, clay, silica, and talc; and can be used in combinations of two or more, where a suitable combination utilizes silica having high light transmission (Tomitani, [0033]).  Tomitani teaches all fillers are included in an amount of 50 to 800 parts by mass based on 100 parts by mass of the acrylic resin (Tomitani, [0033]).  Tomitani’s filler range completely encompasses the claimed silica range of 100 to 180 parts by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  Furthermore, it would have been obvious to one of ordinary skill in the art to have utilized a suitable combination of fillers (such as calcium carbonate and silica) that includes the silica as a fractional amount of the total 50 to 800 parts by mass with a reasonable and predictable expectation of success (see MPEP 2143, Tomitani, [0033]).
Since Eto and Tomitani both disclose similar acrylic sol compositions comprising fillers such as silica, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added silica filler in a content range that renders obvious the claimed range to yield an acrylic sol composition that achieves high light transmission, maintains sufficient coating workability, and maintains sufficient adhesiveness as taught by Tomitani (Tomitani, [0033]).
Regarding Claim 3, modified Eto further teaches the acrylic sol composition further comprises a polymerization initiator and a latent curing agent (Eto, [0008], [0013]-[0014]).  Modified Eto teaches an example acrylic sol composition that comprises the polymerization initiator in an amount of 0.5-50 parts by weight relative to 100 parts by weight of the acrylic resin (Eto, [0008], [0013]).  Modified Eto’s polymerization initiator range fully encompasses the claimed range of 1-10 parts by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  Modified Eto further teaches the acrylic sol composition comprises the latent curing agent in an amount of 2.5-10 parts by weight based on 100 parts by weight of the acrylic resin (Eto, [0014]).  Modified Eto’s latent curing agent range overlaps with the claimed range of 10-80 parts by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Claims 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Eto et al. (JP 2010-084105 A, herein English machine translation utilized for all citations) in view of Tomitani et al. (JP 2016-098288 A; JP 6417195 B2 English machine translation utilized for all citations) as applied to claim 1 above, and in further view of Takahashi et al. (US 2004/0242748 A1).
Regarding Claim 2, modified Eto teaches the acrylic sol composition as discussed above for claim 1.  Modified Eto teaches the fillers include calcium carbonate, clay, silica, and talc; and can be used in combinations of two or more, where a suitable combination utilizes silica having high light transmission (Eto, [0019], [0021], [0023], Tomitani, [0033]).
Modified Eto remains silent regarding surface-treated calcium carbonate as a filler.
Takahashi, however, teaches surface treated calcium carbonate for use in acrylic plastisol resins that can comprise acrylic resin, curing agents, blocked-type resins, and silica fillers (Takahashi, [0001], [0014], [0026]-[0032], [0085]-[0095]).  Takahashi teaches the surface treated calcium carbonate is included in a most preferred range of 10 to 200 parts by weight based on 100 parts by weight of acrylic resin (Takahashi, [0096]-[0097]).  Takahashi’s surface treated calcium carbonate range encompasses the claimed silica range of 80 to 160 parts by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  
Since modified Eto and Takahashi both disclose similar acrylic sol compositions comprising fillers that include calcium carbonate and silica, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Takahashi’s surface treated calcium carbonate as modified Eto’s calcium carbonate filler to yield an acrylic sol composition that exhibits excellent slip resistance, excellent slump resistance, and a good balance of these properties as taught by Takahashi (Takahashi, [0001], [0085], [0097], [0164]).  Furthermore, it would have been obvious to one of ordinary skill in the art to have utilized a suitable combination of fillers (such as calcium carbonate and silica) that includes the surface treated calcium carbonate in the amount of 10-200 parts by weight and silica as a fractional remainder of the total 50 to 800 parts by mass with a reasonable and predictable expectation of success (see MPEP 2143, Tomitani, [0033], Takahashi, [0096]).
Regarding Claim 4, modified Eto further teaches the acrylic sol composition further comprises a polymerization initiator and a latent curing agent (Eto, [0008], [0013]-[0014]).  Modified Eto teaches an example acrylic sol composition that comprises the polymerization initiator in an amount of 0.5-50 parts by weight relative to 100 parts by weight of the acrylic resin (Eto, [0008], [0013]).  Modified Eto’s polymerization initiator range fully encompasses the claimed range of 1-10 parts by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  Modified Eto further teaches the acrylic sol composition comprises the latent curing agent in an amount of 2.5-10 parts by weight based on 100 parts by weight of the acrylic resin (Eto, [0014]).  Modified Eto’s latent curing agent range overlaps with the claimed range of 10-80 parts by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claim 5, Eto teaches an acrylic sol composition comprising 100 parts by weight of acrylic resin; 25-250 parts by weight of ultraviolet curable resin; 15-150 parts by weight of a blocked isocyanate-containing urethane prepolymer; and fillers such as calcium carbonate and silica that can be used in combination (Eto, [0007]-[0010], [0015]-[0019], [0021]-[0023], Fig 1).  Eto teaches the acrylic resin is selected from copolymers of alkyl methacrylates (such as LP-3106 manufactured by Mitsubishi Rayon Co., Ltd.) (Eto, [0011], [0023]).  Eto teaches the ultraviolet curable resin is a urethane oligomer having a reactive acryloyl group at the end of the molecule (i.e. a reactive urethane oligomer), where the urethane oligomer has a urethane structure formed of either a polyester polyol with an aromatic isocyanate (such as CN978 manufactured by Sartomer) or a polyether polyol with an aliphatic isocyanate (such as CN9002 manufactured by Sartomer) (Eto, [0012], [0023]).  Eto further teaches the blocked isocyanate-containing urethane prepolymer can be blocked with an amine blocking agent compound such as dicyclohexylamine, thereby yielding an amine-based blocked isocyanate resin (Eto, [0015]-[0018]).  It would have been obvious to one of ordinary skill in the art to select and to try an amine blocking agent compound from the finite list of viable blocking agents disclosed by Eto with a reasonable and predictable expectation of success (see MPEP 2143).  Eto also does not require and does not suggest including more than one blocked isocyanate-containing urethane prepolymer, and therefore, Eto is considered to satisfy the claim limitation “includes one amine-based blocked isocyanate resin and no other blocked isocyanate resin.”  Eto’s acrylic resin content of 100 parts by weight is identical to the claimed acrylic resin 100 parts by weight basis, and therefore, completely satisfies the claimed weight basis (see MPEP 2131.03).  Eto’s ultraviolet curable resin and blocked isocyanate-containing urethane prepolymer content ranges completely and closely encompass the claimed ranges of 80-250 and 50-110 parts by weight, respectively; and therefore, establish a prima facie case of obviousness over the claimed ranges (see MPEP 2144.05, I).
Eto remains silent regarding 100-180 parts by weight of silica as a filler.
Tomitani, however, teaches an acrylic sol composition comprising an acrylic resin, a UV curable resin, a blocked isocyanate resin, and fillers (Tomitani, [0001], [0007], [0029], [0033]).  Tomitani teaches the fillers include calcium carbonate, clay, silica, and talc; and can be used in combinations of two or more, where a suitable combination utilizes silica having high light transmission (Tomitani, [0033]).  Tomitani teaches all fillers are included in an amount of 50 to 800 parts by mass based on 100 parts by mass of the acrylic resin (Tomitani, [0033]).  Tomitani’s filler range completely encompasses the claimed silica range of 100 to 180 parts by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  Furthermore, it would have been obvious to one of ordinary skill in the art to have utilized a suitable combination of fillers (such as calcium carbonate and silica) that includes the silica as a fractional amount of the total 50 to 800 parts by mass with a reasonable and predictable expectation of success (see MPEP 2143, Tomitani, [0033]).
Since Eto and Tomitani both disclose similar acrylic sol compositions comprising fillers such as silica, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added silica filler in a content range that renders obvious the claimed range to yield an acrylic sol composition that achieves high light transmission, maintains sufficient coating workability, and maintains sufficient adhesiveness as taught by Tomitani (Tomitani, [0033]).
Modified Eto teaches the fillers include calcium carbonate, clay, silica, and talc; and can be used in combinations of two or more, where a suitable combination utilizes silica having high light transmission (Eto, [0019], [0021], [0023], Tomitani, [0033]).  Modified Eto remains silent regarding 80 to 160 parts by weight of surface-treated calcium carbonate as a filler.
Takahashi, however, teaches surface treated calcium carbonate for use in acrylic plastisol resins that can comprise acrylic resin, curing agents, blocked-type resins, and silica fillers (Takahashi, [0001], [0014], [0026]-[0032], [0085]-[0095]).  Takahashi teaches the surface treated calcium carbonate is included in a most preferred range of 10 to 200 parts by weight based on 100 parts by weight of acrylic resin (Takahashi, [0096]-[0097]).  Takahashi’s surface treated calcium carbonate range encompasses the claimed silica range of 80 to 160 parts by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  
Since modified Eto and Takahashi both disclose similar acrylic sol compositions comprising fillers that include calcium carbonate and silica, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Takahashi’s surface treated calcium carbonate as modified Eto’s calcium carbonate filler to yield an acrylic sol composition that exhibits excellent slip resistance, excellent slump resistance, and a good balance of these properties as taught by Takahashi (Takahashi, [0001], [0085], [0097], [0164]).  Furthermore, it would have been obvious to one of ordinary skill in the art to have utilized a suitable combination of fillers (such as calcium carbonate and silica) that includes the surface treated calcium carbonate in the amount of 10-200 parts by weight and silica as a fractional remainder of the total 50 to 800 parts by mass with a reasonable and predictable expectation of success (see MPEP 2143, Tomitani, [0033], Takahashi, [0096]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088.  The examiner can normally be reached on M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Eli D. Strah/Primary Examiner, Art Unit 1782